        Case 2:18-cv-01859-JEO Document 19 Filed 02/05/19 Page 1 of 2                      FILED
                                                                                  2019 Feb-05 PM 12:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
SUSAN ISMAIL,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 2:18-cv-01859-JEO
                                           )
PHILLIPS & COHEN ASSOCIATES                )
LTD. and CITIBANK NA,                      )
                                           )
      Defendants.                          )


                            ORDER OF DISMISSAL

      On January 10, 2019, Defendant Citibank NA filed a motion to dismiss the

complaint on the merits. (Doc. 8). In response to that motion, on January 23,

2019, Plaintiff filed a motion to dismiss Citibank NA without prejudice. (Doc. 17).

Citibank did not file a reply stating its opposition or consent to a dismissal without

prejudice. Accordingly, Defendant’s motion to dismiss (doc. 8) is MOOT and

Plaintiff’s motion to dismiss (doc. 17) is GRANTED. Defendant Citibank NA is

DISMISSED WITHOUT PREJUDICE. All claims against Defendant Phillips

& Cohen Associates Ltd remain.

      DONE this 5th day of February, 2019.



                                       _________________________________
                                       JOHN E. OTT
Case 2:18-cv-01859-JEO Document 19 Filed 02/05/19 Page 2 of 2



                           Chief United States Magistrate Judge




                              2
